09/21/2020



                                                                                            Case Number: AC 17-0694




           IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA

IN RE ASBESTOS LITIGATION,
                                                             Cause No. AC 17-0694

      Consolidated Cases                              ORDER SETTING HEARING ON
                                                      MOTIONS FOR RESOLUTION OF
                                                    ROBINSON INSURANCE COVERAGES
                                                          (Robinson Receivership)




      Pending before the Court are the following motions relating to the settlement of insurance

coverages for Robinson Insulation Company:

      a. May 22, 2020, Motion to expand the Receivership to include dissolved entity Grogan

           Robinson Lumber Company a coinsured of Robinson Insulation Company;

      b. May 22, 2020, Motion for approval of a settlement of rights and obligations arising

           under certain liability insurance policies of Robinson Insulation Company and

           Grogan Robinson Lumber Company (ACE, Motorists, American States), and

           enjoining claims with respect thereto; and

      c. May 22, 2020, Motion for creation of a Qualified Settlement Trust to resolve personal

           claims arising under such settled insurance and appointment of Trustee.

      d. July 22, 2020, Motion for approval of a settlement of rights and obligations arising

           under Home Insurance Company liability coverages of Robinson Insulation Company

           and Grogan Robinson Lumber Company, and enjoining claims with respect thereto.

      e.   June 17, 2020, Motion for approval of distribution of Hartle settlement funds.




                                           1
       All of these motions are unopposed. All of these motions have been briefed, proposed

orders have been lodged with the Court, and notice has been given to all interested parties and

proof of publication of notice of the motions has been filed with the Court. No appearance or

objection has been filed in response to the published notice, such that all persons entitled to

notice of the hearing are prepared to address these matters.

       Wherefore,

       IT IS HEREBY ORDERED:

        1. A hearing will be held in the Flathead County Courthouse on these motions on

            Tuesday, September 29, 2020, at 11:00 a.m.

        2. Counsel who wish to appear by remote attendance must make arrangements with the

            Court Administrator for such attendance.

        3. Counsel for the Libby Plaintiffs shall provide a copy of this Order to all counsel for

            all who have appeared in this proceeding together with counsel for the settling

            insurers.

            DATED 9/21/2020 AND ELECTRONICALLY SIGNED AS NOTED BELOW.




                                                               D   ict Court Judge




                                            2